BOND, J.
With reference to the local jurisdiction of a justice of the peace, the statute provides as follows: “Any action against a railroad company for killing or injuring horses, mules, cattle, or other animals, shall be brought before a justice of the peace in the township in which the injury happened, or an adjoining township.” R. S. 1899, sec. 3839. In construing the foregoing clause of the statute, it is said by the Supreme Court, speaking through Judge Sherwood: “It is quite too clear for argument, that the section just quoted fixes in express language and in immovable terms the territorial *570boundaries of the jurisdiction of a justice of the peace in this class of actions, and beyond these boundaries this jurisdiction can not pass.” It was accordingly held in that case that the failure of the transcript to show that the suit was brought either in the township “in which the injury happened or in an adjoining township” was a defect fatal to the jurisdiction of the action on the part of the justice, wherefore, the judgment was reversed and the cause remanded. Rohland v. St. Louis & San Francisco Railroad, 89 Mo. 180.
In the ease at bar, the statement filed before the justice and the transcript of the proceedings before him sent up to the circuit court, sufficiently show the allegations necessary to vest the justice with jurisdiction to try the case, and hence, the doctrine of the foregoing case does not apply. The difficulty, however, arises from the fact that there was no substantial evidence adduced on the trial tending to show that the town of Dixon was located in Union township, Pulaski county, as alleged in the petition before the justice. The Supreme Court has held that the failure to make such proof is also fatal in actions like the present. Backenstoe v. Wabash, St. Louis & Pac. Railroad, 86 Mo. 492. Eor the latter reason we are constrained to reverse the judgment and remand the cause, when the plaintiff will have an opportunity to supply the missing link in his chain of testimony.
All concur.